Judge BLOMMERS
(concurring/dissenting in part):
Except for the ultimate result reached, I wholeheartedly agree with almost everything set forth in Senior Judge Lewis’ comprehensive opinion addressing a complex and still, in my judgment, somewhat unsettled area of military criminal law. I believe the appellant should be subject to the greater punishment provided for violating the written order issued by his commander.
As the majority opinion states: “There are situations in which a commander or other superior must be able to place the full weight of his or her authority behind what would otherwise be a routine order or directive and depend on that authority being recognized in a trial by court-martial.” I couldn’t agree more, and in my judgment this case presents just such a situation. United States v. Timmons, 13 M.J. 431, 433 (C.M.A.1982). See also United States v. Landwehr, 18 M.J. 355 (C.M.A.1984); United States v. Cave, 17 U.S.C.M.A. 153, 37 C.M.R. 417 (1967); United States v. Larney, 2 U.S.C.M.A. 563, 10 C.M.R. 61 (1953); United States v. Buckmiller, 4 C.M.R. 96 (C.M.A.1952). In my view, where there is no indication that an order was issued with a view toward enhancing the punitive consequences of a possible violation (I find none in the record now before us), and a commander finds it necessary to issue a direct and personal order to get a servicemember’s attention, then that order must be backed up by the full authority of our law. To do otherwise will not enhance, but endanger, our military disciplinary system.
While on this subject, I will take the opportunity to express a long-standing personal concern with the provisions of the Note under paragraph 16e, Part IY of the 1984 Manual (before commonly referred to as “Footnote 5”). I see the potential for disparate treatment under this rule. A hypothetical will serve to illustrate this concern. Airmen A and B work in civil engineering, principally as tree-trimmers. Both have been recently recalcitrant in performing their duties. One morning they are called into their commander’s office and given direct orders to go out and trim certain trees along Maple Street on the base. After acknowledging the orders, Airman A immediately goes back to his barracks room and falls asleep. Airman B is not quite so smart. He gets into his truck and goes out to the job site, but then decides he’s tired of trimming trees. He leans up against one of the trees he’s supposed to trim and does nothing. Both are tried by court-martial for willful disobedience of the commander’s order, but enter pleas of guilty and are found guilty of the lesser offense of failing to obey the order. As I read the Note, Airman A can be punished for no more than a failure to go offense, whereas Airman B could be punished for failing to obey the order, or at the least a dereliction of duty, both of which provide for more punishment than a failure to go. Yet, there seems to be little difference in the degrees of criminality involved in the two cases. In fact, some might argue that Airman A’s conduct was more reproachful than Airman B’s, for at least B went to the job site.